DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The amendment filed on 05/11/2021 has been entered and fully considered. Claims 1-14, 16-27 remain pending in the application, where Claims 1-3, 6, 14 and 16-20 have been amended. 

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Attorney S. Mills on 05/31/2021.

The application has been amended as follows: 


14. (Currently Amended) A sensing apparatus configured to detect changes in biomass, comprising:
a first illumination source configured to generate a first light having a first central wavelength;
a second illumination source configured to generate a second light having a second central wavelength;
an integrating sphere configured to mix the first light with the second light to produce a combined light, such that the combined light has a weighted spectrum corresponding to a bulk effect minimization wavelength of an analyte solution 
the sensor substrate, wherein the apparatus directs the combined light toward the sensor substrate to produce a signal; and
a camera configured to image the signal to obtain a reflectance image.



19. (Currently Amended) The apparatus of Claim 14, wherein an intensity of the first illumination source and an intensity of the second illumination source are adjusted to produce the combined light


All the other claims are entered as filed by Applicants on 05/11/2021.


Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they moot/overcome all the 35 USC 112(b) rejections previously set forth in the non-final office action mailed on 02/12/2021.
Allowable Subject Matter
4- Claims 1-14, 16-27 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 14 and method claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A sensing apparatus configured to detect changes in biomass and its method of use, comprising or using:
a first illumination source configured to generate a first light…
a second illumination source configured to generate a second light …
an integrating sphere configured to mix the first light … and the second light…. based on a bulk effect minimization wavelength of solution on a sensor substrate to produce a combined light; 

a camera configured to image the signal to obtain a reflectance image…

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Xin, Daaboul, Eliason, Kemeney, Cunningham, and . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/